             Case 1:20-cv-01130-CCB Document 60 Filed 07/01/20 Page 1 of 1


   IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

ANTIETAM BATTLEFIELD KOA, et al               :

                         Plaintiffs           :
        v.                                        Case No. 1:20-cv-01130-CCB
                                              :
LAWRENCE J. HOGAN, et al
                                              :
                         Defendants
                                     :
                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE
                        AS TO ADVENTURE PARK USA, LLC

        Pursuant to Fed. Rule Civ. Proc. 41(1) A (i) Adventure Park USA, LLC files its

Stipulation of Dismissal without prejudice signed by all Parties. All parties consent to this

stipulation.



/s/ John R. Garza
John R. Garza Bar #01921
Counsel for Plaintiffs
17 W Jefferson Street, Ste 100
Rockville, MD 20850
301 340 8200
jgarza@garzanet.com

Counsel for Plaintiffs

/s/ Adam Snyder
Adam Snyder
 Deputy Chief of Litigation
 Civil Division, Office of Attorney General 200
 St. Paul Place, 20th Flo
 Baltimore, Maryland 21202

Counsel for Defendants

                            CERTIFICATE OF SERVICE
I hereby certify that the foregoing Stipulation of Dismissal Without Prejudice of
Adventure Park USA, LLC was served upon all counsel of record via ECF on July
1, 2020.

                                                            /s/__________________
                                                            Daniel L. Cox
